— Per Curiam.
Appeal from a judgment of the Supreme Court (Travers, J.), entered October 4, 1991 in Rensselaer County, which, in a proceeding pursuant to Election Law article 16, dismissed petitioner’s application for failure to serve necessary parties and as untimely.
Judgment affirmed, without costs, upon the opinion of Justice F. Warren Travers.
Weiss, J. P., Mikoll, Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs, upon the opinion of Justice F. Warren Travers.